             Case
              Case3:20-cv-00253-SLH
                   3:05-mc-02025 Document
                                    Document
                                          1111 Filed
                                                Filed12/29/20
                                                      12/29/20 Page
                                                                Page11ofof11
                                                                           11




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 TIMOTHY PYLE, on behalf of himself and all              Civil Case Number: 3:20-cv-253
 others similarly situated,

                          Plaintiff(s),

                           v.
                                                         JURY TRIAL DEMANDED
 ACCESS CAPITAL SERVICES, INC.,

                          Defendant(s).


                                COMPLAINT -- CLASS ACTION

                                  PRELIMINARY STATEMENT

        1.       Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, ACCESS CAPITAL SERVICES, INC.

(“ACCESS CAPITAL”) and their employees, agents and successors (collectively “Defendants”)

violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”),

which prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

                                  JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331. This is an action for violations of 15 U.S.C. § 1692 et seq.

        3.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. § 1692k(d)

because the acts of the Defendant that give rise to this action, occurred in substantial part, in this

district.

                                              PARTIES




                                             Page 1 of 10
            Case
             Case3:20-cv-00253-SLH
                  3:05-mc-02025 Document
                                   Document
                                         1111 Filed
                                               Filed12/29/20
                                                     12/29/20 Page
                                                               Page22ofof11
                                                                          11




       4.       Plaintiff is a natural person, a resident of Somerset County, Pennsylvania and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       5.       ACCESS CAPITAL maintains a location at 419 W Murray Avenue, Visalia,

California 93291.

       6.       ACCESS CAPITAL uses the instrumentalities of interstate commerce or the mails

to engage in the principal business of collecting debt.

       7.       ACCESS CAPITAL uses the instrumentalities of interstate commerce or the mails

to regularly engage in the collection or attempt to collect debt asserted to be due or owed to another.

       8.       ACCESS CAPITAL is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

                                    STATEMENT OF FACTS

       9.       Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       10.      At some time prior to November 4, 2020, Plaintiff allegedly incurred a financial

obligation to CONVERGENCE ACQUISITIONS (“CONVERGENCE”) or a previous creditor

(“CONVERGENCE obligation”).

       11.      The CONVERGENCE obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for personal,

family or household purposes.

       12.      Plaintiff incurred the CONVERGENCE obligation by obtaining goods and services

which were primarily for personal, family and household purposes.

       13.      The CONVERGENCE obligation did not arise out of a transaction that was for

non-personal or business use.



                                            Page 2 of 10
         Case
          Case3:20-cv-00253-SLH
               3:05-mc-02025 Document
                                Document
                                      1111 Filed
                                            Filed12/29/20
                                                  12/29/20 Page
                                                            Page33ofof11
                                                                       11




       14.    The CONVERGENCE obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       15.    On or before November 4, 2020, CONVERGENCE referred the CONVERGENCE

obligation to ACCESS CAPITAL for the purpose of collections.

       16.    At the time the CONVERGENCE obligation was referred to ACCESS CAPITAL,

the CONVERGENCE obligation was in default.

       17.    ACCESS CAPITAL caused to be delivered to Plaintiff a letter dated November 4,

2020. A copy of said letter is annexed hereto as Exhibit A, which is fully incorporated herein by

reference.

       18.    The letter was sent to Plaintiff in connection with the collection of the

CONVERGENCE obligation.

       19.    The letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       20.    The November 4, 2020 letter was the initial written communication that Plaintiff

received from Defendant. No other written communication was received by Plaintiff from

Defendant within five days of the November 4, 2020 letter.

       21.    Upon receipt, Plaintiff read the letter.

       22.    The letter provided the following information regarding the balance claimed due

on the CONVERGENCE obligation:

              Balance         $1,002.43

       23.    The November 4, 2020 letter also identified Plaintiff's account and/or file number

with Defendant.

       24.    As part of Defendant’s customary and usual practice, the November 4, 2020 letter

was mailed in a window envelope.




                                           Page 3 of 10
          Case
           Case3:20-cv-00253-SLH
                3:05-mc-02025 Document
                                 Document
                                       1111 Filed
                                             Filed12/29/20
                                                   12/29/20 Page
                                                             Page44ofof11
                                                                        11




        25.     The November 4, 2020 letter exposed Plaintiff's account and/or file number with

on or through the window envelope.

        26.     The account and/or file number constitutes personal identifying information.

        27.     The account and/or file number is a piece of information that can identify the

Plaintiff and further, identify the Plaintiff as a debtor.

        28.     The account number is not meaningless - it is a piece of information capable of

identifying [the consumer] as a debtor. And its disclosure has the potential to cause harm to a

consumer that the FDCPA was enacted to address. Douglass v. Convergent Outsourcing, 765 F.

3d 299 (3rd Cir. 2014).

        29.     ACCESS CAPITAL knew or should have known that its actions violated the

FDCPA.

        30.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                           POLICIES AND PRACTICES COMPLAINED OF

        31.     It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                (a)     Using false, deceptive or misleading representations or means in connection
                        with the collection of a debt; and

                (b)     Using language and/or symbols on or appearing through envelopes mailed
                        to consumers that reveal information other than the debt collector's address.

        32.     Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in Pennsylvania within one year of this Complaint.

                                    CLASS ACTION ALLEGATIONS



                                              Page 4 of 10
          Case
           Case3:20-cv-00253-SLH
                3:05-mc-02025 Document
                                 Document
                                       1111 Filed
                                             Filed12/29/20
                                                   12/29/20 Page
                                                             Page55ofof11
                                                                        11




       33.      Plaintiff brings this action as a class action, pursuant to Rule 23 of the FRCP, on

behalf of himself and all Pennsylvania consumers and their successors in interest (the “Class”),

who were sent debt collection letters and/or notices from the Defendant, in violation of the

FDCPA, as described in this Complaint.

       34.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All Pennsylvania consumers who were sent letters and/or notices from

                   ACCESS CAPITAL (See Exhibit A), which displayed the addressee's account

                   and/or file number on or through the window of the envelope or which

                   otherwise revealed the addressee's account and/or file number on or through the

                   envelope.

                   The class definition may be subsequently modified or refined. The Class period

                   begins one year prior to the filing of this Action.

       35.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50) persons

                       (See Exhibit A). The undersigned has, in accordance with FRCP Rule 5.2,

                       redacted the financial account numbers and/or personal identifiers in said

                       letter.



                                            Page 5 of 10
          Case
           Case3:20-cv-00253-SLH
                3:05-mc-02025 Document
                                 Document
                                       1111 Filed
                                             Filed12/29/20
                                                   12/29/20 Page
                                                             Page66ofof11
                                                                        11




                   b. Commonality: There are questions of law and fact common to the class

                       members which predominate over questions affecting any individual Class

                       member.       These common questions of law and fact include, without

                       limitation:

                       i.      Whether the Defendants violated various provisions of the

                               FDCPA;

                       ii.     Whether Plaintiff and the Class have been injured by the

                               Defendants' conduct;

                       iii.    Whether Plaintiff and the Class have sustained damages and are

                               entitled to restitution as a result of Defendants' wrongdoing and if

                               so, what is the proper measure and appropriate statutory formula to

                               be applied in determining such damages and restitution; and

                       iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                   c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                       the same operative facts and are based on the same legal theories.

                   d. Adequacy of Representation: Plaintiff has no interest adverse or

                       antagonistic to the interest of the other members of the Class. Plaintiff will

                       fairly and adequately protect the interest of the Class and has retained

                       experienced and competent attorneys to represent the Class.


       36.      A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of this

class action.




                                            Page 6 of 10
           Case
            Case3:20-cv-00253-SLH
                 3:05-mc-02025 Document
                                  Document
                                        1111 Filed
                                              Filed12/29/20
                                                    12/29/20 Page
                                                              Page77ofof11
                                                                         11




        37.     A Class Action will permit large numbers of similarly situated persons to prosecute

their common claims in a single forum simultaneously and without the duplication of effort and

expense that numerous individual actions would engender. Class treatment will also permit the

adjudication of relatively small claims by many Class members who could not otherwise afford to

seek legal redress for the wrongs complained of herein. Absent a Class Action, class members

will continue to suffer losses of statutory protected rights as well as damages.

        38.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                             COUNT I
                        FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                    1692 et seq. VIOLATIONS

        39.     Plaintiff, on behalf of himself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        40.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        41.     Defendants violated 15 U.S.C. § 1692f by:

                a. using unfair and unconscionable collection practices in connection with the

                     collection of a debt; and/or

                b. using language and/or symbols on or which appeared through envelopes

                     mailed to consumers that reveal information other than the debt collector's

                     address, in violation of 15 U.S.C. § 1692f(8).

        42.     Defendants violated 15 U.S.C. §1692f(8) by displaying the addressee's account

and/or file number on or through the window envelope.




                                               Page 7 of 10
          Case
           Case3:20-cv-00253-SLH
                3:05-mc-02025 Document
                                 Document
                                       1111 Filed
                                             Filed12/29/20
                                                   12/29/20 Page
                                                             Page88ofof11
                                                                        11




       43.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       44.     Congress enacted the FDCPA in part to eliminate abusive debt collection practices

by debt collectors.

       45.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       46.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       47.     Plaintiff and others similarly situated were sent letters, which displayed and/or

revealed the addressee's account and/or file number on or through the window envelope thereby

violating the FDCPA and violating the privacy of Plaintiff and others similarly situated.

       48.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       49.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

                                            PRAYER

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.



                                           Page 8 of 10
         Case
          Case3:20-cv-00253-SLH
               3:05-mc-02025 Document
                                Document
                                      1111 Filed
                                            Filed12/29/20
                                                  12/29/20 Page
                                                            Page99ofof11
                                                                       11




              (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys' fees

and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

                              DEMAND FOR TRIAL BY JURY

       50.    Plaintiff demands trial by jury on all issues so triable.




Dated: December 29, 2020

                                              /s/ Robert P. Cocco
                                              Robert P. Cocco, Esq. (Pa. I.D. no. 61907)
                                              Law Offices of Robert P. Cocco, P.C.
                                              1500 Walnut Street, Suite 900
                                              Philadelphia, Pennsylvania 19102
                                              (215) 351-0200 telephone
                                              (215) 827-5403 facsimile




                                           Page 9 of 10
Case
 Case3:20-cv-00253-SLH
      3:05-mc-02025 Document
                       Document
                             1111 Filed
                                   Filed12/29/20
                                         12/29/20 Page
                                                   Page10
                                                        10ofof11
                                                               11




  EXHIBIT A




                          Page 10 of 10
Case
 Case3:20-cv-00253-SLH
      3:05-mc-02025 Document
                       Document
                             1111 Filed
                                   Filed12/29/20
                                         12/29/20 Page
                                                   Page11
                                                        11ofof11
                                                               11
